DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 06/07/2022 is acknowledged.  The amendment includes the amending of claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 21-23.
Remarks Regarding the Request for Information
4.	It is acknowledged in the response dated 06/07/2022 that the information requested from the applicants (i.e. Honeywell (whom licenses the OBDS product for use on Honeywell commercial products)) is not readily available or readily obtainable.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 01/07/2022 have been overcome by applicant’s amendments received on 06/07/2022.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. PGPUB 2012/0158238) in view of Breitschwerdt (U.S. PGPUB 2016/0371624), and further in view of OBDS (Article entitled “Put a Checklist in Your MFD”, archived on 10/14/2016, available at https://web.archive.org/web/20161014063103/https://obds.aero/services), and further in view of Arcuri et al. (U.S. Patent 5,493,678).
10.	Regarding claims 1, 8, and 15, Daley teaches a method, system, and non-transitory computer-readable medium comprising:
A)  receiving bulk data from a user device (Paragraphs 33, Figure 3); 
C)  parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle (Paragraphs 33-34 and 62, Figure 3);
D)  wherein the loadable database includes one or more functions and one or more data structures for generating or controlling one or more electronic checklists (Paragraphs 33-34, 62, 66 and 98, Figures 6a and 12a);
E)  generating a rendering of an electronic checklist of the one or more electronic checklists based on the loadable database (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
F)  transmitting a first message to the user device (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
G)  the first message including the rendering of the electronic checklist (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
H, I, and J)  web-based tool (Paragraphs 37 and 61, Figure 1);
I)  web-tool (Paragraphs 37 and 61, Figure 1).
	The examiner notes that Daley teaches “receiving bulk data from a user device” as “In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional information regarding the signals 320, 325” (Paragraph 61).  The examiner further notes that the transmission of attribute data from a device 115 to a remote dynamic inspection module 105 teaches the claimed receiving of the bulk data (which is undefined in the claims as is interpreted in the broadest reasonable interpretation as simply data).  The examiner further notes that Daley teaches “parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that instant specification defines a loadable database as nothing more than a file (See “the vehicle manager program may control a functionality and configuration of the vehicle manager touch screen, in accordance with a loadable checklist control file (called herein a "loadable database") received from a cloud service” (Paragraph 29)).  Thus, the generated customized checklist (which is sent to a user device 115) by the dynamic inspection module 105 of Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “generating a rendering of an electronic checklist of the one or more electronic checklists based on the loadable database” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that instant specification defines a loadable database as nothing more than a file (See “the vehicle manager program may control a functionality and configuration of the vehicle manager touch screen, in accordance with a loadable checklist control file (called herein a "loadable database") received from a cloud service” (Paragraph 29)).  Thus, the generated customized checklist (which is sent to a user device 115) that is clearly rendered by the dynamic inspection module 105 of Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “wherein the loadable database includes one or more functions and one or more data structures for generating or controlling one or more electronic checklists” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34), “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62), “FIG. 6A and FIG. 6B illustrate front and back views, respectively, of an embodiment of a technician device 600. In FIG. 6A, the technician device 600 includes a display 620 and one or more input interfaces 605, such as buttons, dials, a touchpad, a touch screen and/or the like. FIG. 6B illustrates the technician device 600 embodiment including a built-in camera and/or optical sensor 610. Optionally, the technician device 115 can include a camera flash 615 for providing additional lighting” (Paragraph 66) and “FIGS. 12A-12B illustrates embodiments of a dynamic inspection checklist 1205 generated for specific inspection areas of a vehicle 114. In FIG. 12A, the dynamic inspection checklist 1205A lists inspection items for the left rear of the vehicle 114 (e.g., provided to the technician device in response to determining that the technician is near the left rear of the vehicle). The inspection items can be sorted and/or categorized by various display criteria 1215. For example, inspection items can be sorted by priority, difficulty, cost, or the like. In one embodiment, the dynamic inspection checklist includes an indicator 1220, such as an icon, text, image, or the like 1220, for indicating the current inspection area in order to identify the inspection area location to the technician 120. Such an indicator can serve as verification to the technician 120 that he is reviewing the correct checklist. FIG. 12B is similar to FIG. 12A but illustrates a checklist 1205B for the front of a vehicle 114 (e.g., provided to the technician device in response to determining that the technician is near the front of the vehicle)” (Paragraph 98).  The examiner further notes that instant specification defines a loadable database as nothing more than a file (See “the vehicle manager program may control a functionality and configuration of the vehicle manager touch screen, in accordance with a loadable checklist control file (called herein a "loadable database") received from a cloud service” (Paragraph 29)).  Thus, the transmitted checklist that is displayed on user device 115 in Daley teaches the claimed loadable database in the broadest reasonable interpretation.  Moreover, the transmitted custom checklist clearly incudes content and arrangement information (i.e. the claimed data structures (See Paragraph 46 of the instant specification that defines data structures as simply including content and arrangement information)) as shown in Figure 12a.  Furthermore, the transmitted custom checklist clearly includes functions as the user device 115 includes touch-screen controls for controlling the displayed checklist.  The examiner further notes that Daley teaches “transmitting a first message to the user device” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that sent customized checklist to the device teaches the claimed first message.  The examiner further notes that Daley teaches “the first message including the rendering of the electronic checklist” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that sent customized checklist clearly is rendered on the user device as shown in Figures 12a-12b.  The examiner further notes that Daley teaches “web-based tool” as “The network 135 may include any combination of one or more networks, such as LANs, WANs, and/or the Internet, that provide a communication medium that may be accessed via wired and/or wireless communication protocols” (Paragraph 35) and ““In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional information regarding the signals 320, 325” (Paragraph 61)” (Paragraph 61).  The examiner further notes that Figure 1 of Daley clearly shows a user device that communicates via network 135 with outside data sources such as dynamic inspection module 105.  Such a network 135 clearly includes the Internet (i.e. the web).  The examiner further notes that Daley teaches “web tool” as “The network 135 may include any combination of one or more networks, such as LANs, WANs, and/or the Internet, that provide a communication medium that may be accessed via wired and/or wireless communication protocols” (Paragraph 35) and ““In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional information regarding the signals 320, 325” (Paragraph 61)” (Paragraph 61).  The examiner further notes that Figure 1 of Daley clearly shows a user device that communicates via network 135 with outside data sources such as dynamic inspection module 105.  Such a network 135 clearly includes the Internet (i.e. the web).    
	Daley does not explicitly teach:
H)  iteratively performing an authoring process using a tool to update the loadable database based on user inputs and/or corresponding data;
I)  wherein:  the tool includes a standards enforcement boundary and a visual editor;
K)  the user inputs and/or the corresponding data include author inputs to:  add, delete, or edit one or more element(s) in one or more location(s) on a rendering of the checklist; and
L)  add, delete, or edit one or more tag(s) for an element of the one or more element(s).
	Breitschwerdt, however, teaches “iteratively performing an authoring process using a tool to update the loadable database based on user inputs and/or corresponding data” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22… The device 44 further may communicate with the checklist generator 42, such as through a direct communication link 46, the server 40, or an email server 48” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48), “wherein the tool includes a standards enforcement boundary and a visual editor” as “the checklist management system 20 includes a checklist database 22 coupled to an administration module 24 and an auditing module 26. The administration module 24 may be configured to handle administrative functions related to the checklist management system 20, such as system access and permissions, creating/modifying/deleting (archiving) checklists, adding supplier information, adding auditor information, adding supplier codes (to identify the source of the finished part), configuring systems, reporting, and receiving recipient-proposed changes” (Paragraph 29), “a single module (not shown) may be used to handle both the administrative and auditing functions of the checklist management system 20” (Paragraph 30), “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22… The device 44 further may communicate with the checklist generator 42, such as through a direct communication link 46, the server 40, or an email server 48” (Paragraph 31), and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49), “the user inputs and/or the corresponding data include author inputs to:  add, delete, or edit one or more element(s) in one or more location(s) on a rendering of the checklist” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49), and “add, delete, or edit one or more tag(s) for an element of the one or more element(s)” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48) and “The annotation input 136 permits a user to add user notes to an existing checklist. The user notes may be in the form of text, photos, video, or audio information that explains or otherwise illustrates the item to be inspected, the standards by which the part will be inspected, and/or the method for carrying out the inspection item. User notes may be added to the component identifier column 108, audit standard column 112, and/or audit method column 114 as noted above, or alternatively may be added to the notes column 116. The user notes may be inserted directly into the quality control checklist region 132” (Paragraph 50).
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server being able to modify (i.e. update) checklists.  Thus, although there is clearly a remote connection via a network (See Figure 2), there is no explicit language that such a network is the Web/Internet.  However, the primary reference of Daley already teaches remotely communications (via the web/Internet) between user devices and outside sources.  The combination would result in the remote communication of Breitschwerdt to include the web/Internet.  Moreover, the modification in Breitschwerdt is done in accordance with permissions (i.e. “standards enforcements”).  The combination would result in the user of Daley being able to modify the customized checklists in accordance to standards enforcement.  Furthermore, the combination would result in the user of Daley being able to modify the customized checklists.  Additionally, Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Specifically, the modifications (via user input) of a sequence of individual elements of a checklist (i.e. the claimed one or more elements in one or more locations on a rendering of a checklist) and the adding of annotations (i.e. tags) for each element.  The combination would result in the user of Daley being able to modify the customized checklists.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).
	Daley and Breitschwerdt do not explicitly teach:
B)  wherein the bulk data comprises one or more documents;
M)  receiving a second message from the user device, the second message including an instruction to transmit the updated loadable database to the electronic procedure system of the vehicle; and 
N)  transmitting a third message to the vehicle, the third message including the updated loadable database.
	OBDS, however, teaches “wherein the bulk data comprises one or more documents” as “You may supply a copy of your Custom “Normal” Checklist (word-processing document) and any other data to be included…Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16), “receiving a second message from the user device, the second message including an instruction to transmit the updated loadable database to the electronic procedure system of the vehicle” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16), and “transmitting a third message to the vehicle, the third message including the updated loadable database” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized checklist from a user device to an airplane (i.e. vehicle).  Such a customized checklist is created and can be based on a received word-processing document (i.e. the claimed one or more documents).  The combination would result in the checklists of Daley and Breitschwerdt to be able to be transferred into a vehicle.  Moreover, the combination would result in the checklists of Daley and Breitschwerdt to be based on documents received from user device(s).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).
Daley, and Breitschwerdt, and OBDS do not explicitly teach:
J)  the tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules. 
	Arcuri, however, teaches “the tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules” as “Editors are typically comprised of: a user interface to accept commands from the user and display the results of the action; data manipulation processes to perform the necessary editing functions; data storage means to maintain the data and relationships; and (optionally) syntax rules expressing the valid relationships between data nodes for use by the data manipulation processes in validating requested actions” (Column 1, lines 20-26).
	The examiner further notes that although the secondary reference of OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri teaches the application of syntax rules and relationship rules in an editor interface.  The combination would result in the use of such rules when editing the ECLs of Daley (which teaches the web/Internet), Breitschwerdt, and OBDS. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Arcuri’s would have allowed Daley’s, Breitschwerdt’s, and OBDS’s to provide a method for familiarity when editing, as noted by Arcuri (Column 2, lines 4-7).

Regarding claims 3, 10, and 17, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  transmitting an update message with confirmation information and/or renderings of checklist GUIs corresponding to the one or more electronic checklists.
	Breitschwerdt, however, teaches “transmitting an update message with confirmation information and/or renderings of checklist GUIs corresponding to the one or more electronic checklists” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49).
	The examiner further notes that the modifications in Breitschwerdt are clearly transmitted for updating including renderings back to the server.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Regarding claims 4, 11, and 18, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the user inputs and/or the corresponding data further includes author inputs to: add, delete, or edit a checklist of the one or more electronic checklists; and/or add, delete, or edit flowcharts for the checklist.
	Breitschwerdt, however, teaches “wherein the user inputs and/or the corresponding data further includes author inputs to: add, delete, or edit a checklist of the one or more electronic checklists; and/or add, delete, or edit flowcharts for the checklist” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process.  The annotation input 136 permits a user to add user notes to an existing checklist. The user notes may be in the form of text, photos, video, or audio information that explains or otherwise illustrates the item to be inspected, the standards by which the part will be inspected, and/or the method for carrying out the inspection item. User notes may be added to the component identifier column 108, audit standard column 112, and/or audit method column 114 as noted above, or alternatively may be added to the notes column 116. The user notes may be inserted directly into the quality control checklist region 132” (Paragraphs 48-50).
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Specifically, adding annotations and/or editing the sequence of elements is in and of itself an editing of a checklist of one or more checklists.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Regarding claims 5, 12, and 19, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  the one or more element(s) include symbols, objects, and/or text, the symbols are displayable on a checklist GUI and are not interactive, the objects are displayable on the checklist GUI and are interactive, the text are alphanumeric strings of characters, the text are applied to the symbols or the objects to be displayed therewith, and/or displayed separately from the symbols or the objects; and 
B)  the tags indicate one of: applying procedure attribute(s) to the element, linking synoptic(s) with the element, linking sensor(s) with the element, linking CAS message(s) with the element, linking phase of flight with the element, linking another checklist, and/or invoking program code based on an input to the element.
	Breitschwerdt, however, teaches “the one or more element(s) include symbols, objects, and/or text, the symbols are displayable on a checklist GUI and are not interactive, the objects are displayable on the checklist GUI and are interactive, the text are alphanumeric strings of characters, the text are applied to the symbols or the objects to be displayed therewith, and/or displayed separately from the symbols or the objects” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48) and “Alternatively, an icon may be inserted into the quality control checklist region 132 that provides an input for accessing the associated note. The icon may be configured to indicate the medium (i.e., text, photograph, video, etc.) in which the note is provided. As shown in FIG. 5, for example, a photo icon 140, a text note icon 142, and a video icon 144 have been added to the notes column 116 of the quality control checklist region 132. A user may select the desired icon to access the user note” (Paragraph 51), and “the tags indicate one of: applying procedure attribute(s) to the element, linking synoptic(s) with the element, linking sensor(s) with the element, linking CAS message(s) with the element, linking phase of flight with the element, linking another checklist, and/or invoking program code based on an input to the element” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48) and “annotation input 136 permits a user to add user notes to an existing checklist. The user notes may be in the form of text, photos, video, or audio information that explains or otherwise illustrates the item to be inspected, the standards by which the part will be inspected, and/or the method for carrying out the inspection item. User notes may be added to the component identifier column 108, audit standard column 112, and/or audit method column 114 as noted above, or alternatively may be added to the notes column 116. The user notes may be inserted directly into the quality control checklist region 132.  Alternatively, an icon may be inserted into the quality control checklist region 132 that provides an input for accessing the associated note. The icon may be configured to indicate the medium (i.e., text, photograph, video, etc.) in which the note is provided. As shown in FIG. 5, for example, a photo icon 140, a text note icon 142, and a video icon 144 have been added to the notes column 116 of the quality control checklist region 132. A user may select the desired icon to access the user note” (Paragraphs 50-51).
	The examiner further notes that the displayed objects 140, 142, and 144 are selectable in the secondary reference of Breitschwerdt as shown in Figure 5.  Moreover, the specification is utterly devoid of what the claimed “procedure attributes” constitute.  Indeed, Paragraphs 61, 86, and 90 of the instant specification merely mention “procedure attributes” without defining what they constitute.  Thus, the examiner interprets the aforementioned “procedure attributes” in the broadest reasonable interpretation as simply as an explanation of an attribute of a procedure when initiated to an element of a checklist.  Thus, the clickable annotation (i.e. tags) 140, 142, and 144 in Breitschwerdt are executed (i.e. applied) to an element that explains an attribute of a procedure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Regarding claims 6, 13, and 20, Daley, and Breitschwerdt, and OBDS do not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the author inputs are validated to determine whether the author inputs comply with the syntax rules. 
	Arcuri, however, teaches “wherein the author inputs are validated to determine whether the author inputs comply with the syntax rules” as “Editors are typically comprised of: a user interface to accept commands from the user and display the results of the action; data manipulation processes to perform the necessary editing functions; data storage means to maintain the data and relationships; and (optionally) syntax rules expressing the valid relationships between data nodes for use by the data manipulation processes in validating requested actions” (Column 1, lines 20-26).
	The examiner further notes that although the secondary reference of OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri teaches the application of syntax rules and relationship rules in an editor interface for validation.  The combination would result in the use of such rules when editing the ECLs of Daley, Breitschwerdt, and OBDS. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Arcuri’s would have allowed Daley’s, Breitschwerdt’s, and OBDS’s to provide a method for familiarity when editing, as noted by Arcuri (Column 2, lines 4-7).

Regarding claims 7 and 14, Daley and Breitschwerdt do not explicitly teach a method and system comprising:
A)  wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts the one or more data structures and the one or more functions from the loadable database to initialize the electronic checklist for generation and control of the checklist GUIs, the one or more data structures include content and arrangement information for the checklist GUIs, and the one or more functions include program code for how system and/or user inputs are to update the checklist GUIs.
	OBDS, however, teaches “wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts the one or more data structures and the one or more functions from the loadable database to initialize the electronic checklist for generation and control of the checklist GUIs, the one or more data structures include content and arrangement information for the checklist GUIs, and the one or more functions include program code for how system and/or user inputs are to update the checklist GUIs” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized electronic checklist from a user device to an airplane (i.e. vehicle).  Such a customized ECL (i.e. a loadable database in the broadest reasonable interpretation) clearly includes content, arrangement, functionality, and code to allow pilots to enter inputs into it on an MFD of the aircraft.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).

Regarding claims 21, 22, and 23, Daley, and Breitschwerdt do not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the bulk data further comprises Titles, Paragraphs, and one or more of: text for content of data structures: arrangement information for data structures; and inputs, program code, and outputs for functions.
	OBDS, however, teaches “wherein the bulk data further comprises one or more of: Titles: Paragraphs; text for content of data structures: arrangement information for data structures; and inputs, program code, and outputs for functions” as “You may supply a copy of your Custom “Normal” Checklist (word-processing document) and any other data to be included…Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized checklist from a user device to an airplane (i.e. vehicle).  Such a customized checklist is created and can be based on a received word-processing document.  Such a word processing document can clearly include a “Title” and/or “Paragraphs”.  Additionally, the customized ECL (i.e. a loadable database in the broadest reasonable interpretation) clearly includes inputs, program code, and outputs for functions for pilots to interact with on an MFD of the aircraft   The combination would result in the checklists of Daley and Breitschwerdt to be based on documents received from user device(s).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).
Response to Arguments
11.	Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
	Applicants argue on Page 16 that “none of the asserted references teach or suggest at least to “add, delete, or edit one or more tag(s) for an element of the one or more element(s)...” as recited in amended claim 1. Claims 8 and 15, while of different scope, are amended to recite similar features. Accordingly, applicant respectfully requests withdrawal of the Section 103 rejections of claims 1, 8, and 15 and all claims depending therefrom”.  However, the examiner wishes to refer to the secondary reference of Breitschwerdt which states “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48) and “The annotation input 136 permits a user to add user notes to an existing checklist. The user notes may be in the form of text, photos, video, or audio information that explains or otherwise illustrates the item to be inspected, the standards by which the part will be inspected, and/or the method for carrying out the inspection item. User notes may be added to the component identifier column 108, audit standard column 112, and/or audit method column 114 as noted above, or alternatively may be added to the notes column 116. The user notes may be inserted directly into the quality control checklist region 132” (Paragraph 50).  The examiner further notes that the adding of annotations (i.e. tags) for each element teaches the claimed addition, deletion, or editing of one or more tags.  
	Applicants argue on Page 17 that “none of the asserted references teach or suggest the “bulk data further comprises ...one or more of .... text for content of data structures; arrangement information for data structures; and inputs, program code, and outputs for functions” as recited in amended claim 21. Claims 22 and 23, while of difference scope, have been amended to recite similar features”.  However, the examiner wishes to refer to the secondary reference of OBDS which states “You may supply a copy of your Custom “Normal” Checklist (word-processing document) and any other data to be included…Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).  The examiner further wishes to state that the customized ECL (i.e. a loadable database in the broadest reasonable interpretation) clearly includes inputs, program code, and outputs for functions for pilots to interact with on an MFD of the aircraft   The combination would result in the checklists of Daley and Breitschwerdt to be based on documents received from user device(s).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170199926 issued to Driscoll et al. on 13 July 2017.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2016/0314103 issued to Fox et al. on 27 October 2016.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2013/0138467 issued to Small et al. on 30 May 2013.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2020/0242855 issued to Sandhu et al. on 30 July 2020.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2019/0130668 issued to Johnson et al. on 02 May 2019.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2015/0081161 issued to Chapman et al. on 19 March 2015.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June 08, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168